DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 27 August 2021 being considered by the examiner.
3.	Claims 1-30 are pending.
4.	Figure 9 of the application shows the features of the claimed invention.

    PNG
    media_image1.png
    612
    690
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-5, 12-19 and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 2013/0039239 A1).
Regarding claims 1, 15, 29 and 30, Lin discloses an apparatus and a method for wireless communications by a user equipment (UE), comprising:
obtaining signaling, from a network entity, indicating a common power saving behavior; and
applying the common power saving behavior on multiple sets of frequency resources.

    PNG
    media_image2.png
    708
    590
    media_image2.png
    Greyscale

([0007]: “a wireless communication method with low power consumption.  The method includes turning off a Wi-Fi module of a wireless communication device after entering a power-saving mode; periodically scanning an operational frequency band of a network using a Bluetooth module of the wireless communication device in the power-saving mode; and waking up the wireless communication device for entering a normal mode when detecting a first radio frequency signal within the operational frequency band, wherein a bandwidth of the first radio frequency signal is equal to a bandwidth of the network”).

	Regarding claims 2 and 16, Lin teaches wherein the multiple sets of frequency resources comprise at least one of: 
	multiple component carriers; or 
	multiple bandwidth parts (BWPs).
	

    PNG
    media_image3.png
    734
    517
    media_image3.png
    Greyscale

	([0023]: “FIG. 3A, the Blue-tooth module 120 is unable to detect any radio frequency signal within the 2.4 GHz ISM frequency band.  In the embodiment illustrated in FIG. 3B, the Bluetooth module 120 is able to detect a radio frequency signal whose bandwidth is 1MHz (the bandwidth of a Bluetooth channel) within the 2.4 GHz ISM frequency band.  In the embodiment illustrated in FIG. 3C, the Bluetooth module 120 is able to detect a radio frequency signal whose bandwidth is 20MHz (the bandwidth of 20 consecutive Bluetooth channels) within the 2.4 GHz ISM frequency band.  In the embodiment illustrated in FIG. 3D, the Bluetooth module 120 is able to detect a radio frequency signal whose bandwidth is 40 MHz (the bandwidth of 40 consecutive Bluetooth channels) within the 2.4 GHz ISM frequency band.”)

	Regarding claims 3 and 17, Lin teach wherein applying the common power saving behavior comprises applying common dormancy or non-dormancy states across the multiple sets of frequency resources.  See figure 4.

	Regarding claims 4 and 18, Lin teach wherein the UE does not monitor for physical downlink control channel (PDCCH) transmission on the multiple sets of frequency resources during a common dormancy state.  (“Turn off the Wi-Fi module after the wireless communication device enters a power-saving mode” step 210, Periodically scan the operation frequency band of the network using the Bluetooth module” step 220.)
	 In other words, the UE periodically scan the operation frequency band during a dormancy state.  The UE does not monitor for physical downlink control channel (PDCCH) transmission after the UE enters a power-saving mode.

	Regarding claims 5 and 19, Lin teach wherein applying the common power saving behavior comprises applying a common restriction on one or more spatial parameters across the multiple sets of frequency resources.
	(“A radio frequency signal, whose bandwidth is equal to that of the network can be detected within the operational frequency band of the network? Step 230, figure 4, “No” Switch the Bluetooth module to a low-power mode, step 240, “Yes” “Activate the Wi-Fi module for performing frequency scan, step 250.)

	Regarding claims 12 and 26, Lin teach determining the multiple sets of frequency resources on which to apply the common power saving behavior, based on the signaling.
	(“When detecting a radio frequency signal having the same bandwidth as the network in the operational frequency band, the wireless communication device is configured to enter a normal mode.”)

Regarding claims 13 and 27, Lin teach wherein the determination is based on a frequency resource in which the signaling is received (“When detecting a radio frequency signal having the same bandwidth as the network in the operational frequency band, the wireless communication device is configured to enter a normal mode.”)

Regarding claims 14 and 28, Lin teach wherein the determination is based on at least one of explicit signaling or whether a list of component carriers (CCs) is configured.
(“When detecting a radio frequency signal having the same bandwidth as the network in the operational frequency band, the wireless communication device is configured to enter a normal mode.”)
7.	Claim(s) 1-5, 8-10, 12-19, 22-24, 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JEONG et al. (US 2012/0213137 A1).
Regarding claims 1, 15, 29 and 30, JEONG et al. disclose an apparatus and a method for wireless communications by a user equipment (UE), comprising:
obtaining signaling, from a network entity, indicating a common power saving behavior; and
applying the common power saving behavior on multiple sets of frequency resources.
JEONG et al. disclose an apparatus and method for improved power saving in a User Equipment (UE).  “The power saving method includes receiving control information including a reference pattern for a power saving mode from a base station, determining whether the terminal is configured to operate in the power saving mode, and determining, when the terminal is configured to operate in the power saving mode, whether to decode a downlink control channel to the reference pattern.” See abstract.

	Regarding claims 2 and 16, JEONG et al. teach wherein the multiple sets of frequency resources comprise at least one of: 
	multiple component carriers; or 
	multiple bandwidth parts (BWPs).

    PNG
    media_image4.png
    219
    609
    media_image4.png
    Greyscale

	Regarding claims 3 and 17, JEONG et al. teach wherein applying the common power saving behavior comprises applying common dormancy or non-dormancy states across the multiple sets of frequency resources.
	([0087]: “Referring to FIG. 10, a case where three timers are running to define active time is illustrated.  The active time is the duration for which the timer is running such that the UE receives/decodes PDCCH for unicast data/control information at every subframe. In contrast, the inactive time is the duration for which the timer is not running such that the UE skips receiving/decoding PDCCH for unicast data/control information at every subframe.”

    PNG
    media_image5.png
    687
    434
    media_image5.png
    Greyscale

Regarding claims 4 and 18, JEONG et al. teach wherein the UE does not monitor for physical downlink control channel (PDCCH) transmission on the multiple sets of frequency resources during a common dormancy state.

    PNG
    media_image6.png
    849
    588
    media_image6.png
    Greyscale

 
	Regarding claims 5 and 19, Lin teach wherein applying the common power saving behavior comprises applying a common restriction on one or more spatial parameters across the multiple sets of frequency resources.

    PNG
    media_image7.png
    383
    992
    media_image7.png
    Greyscale

([0044]: “Assuming that the pattern depicted in FIG. 4 is of measurement restriction, the subframe 420 signaled with 1 is allowed for service cell measurement while the subframe 425 signaled with 0 is restricted against serving cell measurement (the serving cell measurement is not performed in the corresponding subframe).”)

 Regarding claims 8 and 22, JEONG et al. teach wherein applying the common power saving behavior comprises monitoring a common time pattern for physical downlink control channel (PDCCH) transmission across the multiple set of frequency resources.  see figure 5.
	
Regarding claim 9 and 23, JEONG et al. teach wherein the signaling indicates the common time pattern.
([0099]: “the control information can further include the power saving mode activation indication information.  In this case, the power controller 1331 controls such that the UE performs receiving/decoding the downlink control channel at a time corresponding to an ABS in the reference pattern.  The power controller 1331 also controls such that the UE skips receiving/decoding the downlink control channel at a time not corresponding to ABS in the reference pattern.  The power controller 1331 is characterized by skipping receipt of the unicast data or control information from the eNB at a time not corresponding ABS in the reference pattern.”)

Regarding claims 10, 24 and 24, JEONG et al. teach wherein, for frequency resources with different numerologies, the common monitoring time pattern has a same start time with a same or different monitoring occasion duration across different frequency resources.  See figure 4.

Regarding claims 12 and 26, JEONG et al. teach determining the multiple sets of frequency resources on which to apply the common power saving behavior, based on the signaling (“The power saving method includes receiving control information including a reference pattern for a power saving mode from a base station.”) See Abstract.
Regarding claims 13, 14 and 27-28, JEONG et al. teach wherein determination is based on a frequency resource in which the signaling is received. (RRC or MAC CE (Control Element) message: (1bit) information indicating if additional power saving is enabled or disabled (e.g. enabled) (2bits integer/4btis bitmap) information indicating which pattern should be used as reference for additional power saving. See step 511, figure 5).
Claim Rejections - 35 USC § 103
8.	 following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over JEONG et al. (US 2012/0213137 A1) in view of He et al. (US 2019/0254110 A1).
Regrading claims 11 and 25, JEONG et al. fail to disclose wherein at least one of monitoring occasion start time or monitoring occasion duration are indicated based on a number of symbols in a reference numerology.
He et al. in the same field of invention, disclose apparatus and method for power saving at a user equipment in new radio system.  The method enabling reduced power consumption at a user equipment in wireless communication systems.
He et al. teach ([0269]: “The configuration can include the following parameters: number of CCE aggregation levels, number of candidates per CCE aggregation level, monitoring periodicity, monitoring offset, and monitoring pattern within a slot.  The monitoring periodicity can also be implicitly configured and can have a same value as the length of the DRX cycle.  The monitoring offset relative to the monitoring periodicity for the PDCCH providing the WUS can be some slots or symbols before the next PDCCH monitoring in the next DRX cycle.”
It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to configure symbols as suggest by He et al. in JEONG et al.
Allowable Subject Matter
9.	Claims 6, 7, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/           Primary Examiner, Art Unit 2412